Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/21 has been entered.
 
DETAILED ACTION
	The instant application 16/009,913 is presented for examination by the examiner.  Claims 1-7 and 21, 23-30, 32, and 33 are pending. Claims 8-20, 22, and 31 are canceled.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Robert Shatto on 8/13/21.

  The application has been amended as follows:  


1.	(Currently Amended)  A method for distributed training in a parameter dataset, the method comprising:	 receiving, by a first distributed node in a network comprising a plurality of distributed nodes and at least one coordinating node, a parameter dataset from a neighboring node, wherein the parameter dataset comprises initial data, and wherein the parameter dataset was encrypted by the neighboring node using a public key of the first distributed node;	decrypting, by the first distributed node, the parameter dataset using a private key for the first distributed node;	
	adding, by the first distributed node, a first parameter dataset to the parameter dataset to create an updated parameter dataset;
	encrypting, by the first distributed node, the updated parameter dataset using a public key for a second distributed node in the network, 
	updated parameter dataset to the second distributed node;
	removing, by either (i) one of the plurality of distributed nodes or (ii) the at least one coordinating node, the initial data from the parameter dataset after each distributed node of the plurality of distributed nodes has added data to the parameter dataset; and
	publishing, by either (i) one of the plurality of distributed nodes or (ii) the at least one coordinating node, after removing the initial data from the parameter dataset, the artificial-intelligence model.

2.	(Previously Presented) The method according to claim 1, wherein the parameter dataset is encrypted.


3.	(Previously Presented)  The method according to claim 1, wherein the first distributed node exchanges a first key with the second distributed node, wherein the first key determines encryption and decryption between the first distributed node and the second distributed node.


4.	(Previously Presented) The method according to claim 1, wherein the first distributed node receives a first IP address of the second distributed node from the at least one coordinating node.



	exchanging a second IP address between the at least one new distributed node and both the first distributed node and the second distributed node.


6. 	(Previously Presented)  The method according to claim 1, further comprising:	removing a third distributed node from the network, wherein removing comprises:		the at least one coordinating node checking for a partitioned network; and		removing, from a first neighbor of the third distributed node, a public key of the third distributed node; and
		creating a direct connection between the first neighbor and a second neighbor of the third distributed node. 


7.	(Original)  The method according to claim 1, wherein the first distributed node and the second distributed node are connected by at least one data line, wherein the first distributed node and the second distributed node are connected to the at least one coordinating node. 

8-20.	(Canceled)


21.	(Previously Presented) A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed by a processor, causes the processor to perform a method comprising:
	receiving, from a coordinating node, by a first distributed node of a distributed computing network that comprises a plurality of distributed nodes, a parameter dataset for an artificial-intelligence model, wherein the parameter dataset received by the first distributed node includes initial data;
	decrypting, by the first distributed node, the parameter dataset using a first key associated with the first distributed node;
	adding, by the first distributed node, a first parameter dataset to the parameter dataset to create an updated parameter dataset;
	encrypting, by the first distributed node, the updated parameter dataset using a second key associated with a second distributed node of the distributed computing network;
	transmitting, by the first distributed node, the encrypted updated parameter dataset to the second distributed node;
	removing, by the coordinating node, the initial data from the parameter dataset after each distributed node of the plurality of distributed nodes has added data to the parameter dataset; and


22.	(Canceled) 


23.	(Previously Presented) The computer program product of claim 21, wherein the publishing the artificial-intelligence model is performed by the coordinating node.


24.	(Previously Presented) The computer program product of claim 21, wherein the publishing the artificial-intelligence model is performed by one of the plurality of distributed nodes.

25.	(Previously Presented) The computer program product of claim 21, wherein the method further comprises:
	receiving, by the first distributed node, from the coordinating node, an identifier for the second distributed node;
	receiving, by the first distributed node, the second key from the second distributed node using the identifier for the second distributed node.

26.	(Previously Presented)  The computer program product of claim 21, wherein the method further comprises:

	removing, from the first distributed node, the second key;
	exchanging a first new key between the first distributed node and the new distributed node, wherein the first new key allows the first distributed node to encrypt data such that the new distributed node can decrypt the data; and
	exchanging a second new key between the new distributed node and the second distributed node, wherein the second new key allows the new distributed node to encrypt data such that the second distributed node can decrypt the data.

27.	(Previously Presented)  The computer program product of claim 26, wherein the method further comprises:
	providing, by the coordinating node, a first IP address for the new distributed node to the first distributed node; and
	providing, by the coordinating node, a second IP address for the second distributed node to the new distributed node.

28.	(Currently Amended) A system comprising:
	a coordinating node; and
	a distributed network coordinated by the coordinating node, the distributed network having a plurality of distributed nodes, wherein each of the plurality of distributed nodes is communicatively coupled to two other distributed nodes, 
	wherein each respective distributed node is configured to perform a method comprising:

	decrypting the parameter dataset using a first private key associated with the respective distributed node;
	adding a new set of data to the parameter dataset to create an updated parameter dataset;
	encrypting the updated parameter dataset using a second public key associated with a second distributed node of the plurality of distributed nodes; and
	transmitting the encrypted updated parameter dataset to the second distributed node;
	wherein one of (i) the coordinating node or (ii) one of the plurality of distributed nodes is configured to perform a second method comprising:
	removing, after each distributed node of the plurality of distributed nodes has added data to the parameter dataset, initial data from the parameter dataset; and
	publishing an artificial-intelligence model after removing the initial data from the parameter dataset.


29.	(Currently Amended) The system of claim 28, wherein the distributed network is arranged in a ring network topology such that the parameter dataset is transmitted around the ring of distributed nodes, with each distributed node updating the parameter dataset to include the artificial-intelligence model that uses the parameter dataset.


30.	(Currently Amended) The system of claim 28, wherein the further comprises:
	generating the parameter dataset using the initial data for [[an]] the artificial-intelligence model; and
	transmitting the generated parameter dataset to a distributed node of the plurality of distributed nodes.[[;]]
	
	

31.	(Canceled)

32.	(Previously Presented) The system of claim 28, wherein the method further comprises:
	receiving, from the coordinating node, an identifier for the second distributed node; 
	initiating a key exchange with the second distributed node using the identifier for the second distributed node; and
	receiving the second public key from the second distributed node.


33.	(Currently Amended) The system of claim 28, wherein the parameter dataset is associated with [[an]] the artificial-intelligence model, the parameter dataset comprising a set of weights for parameters in the artificial-intelligence model, and wherein adding the new set of data to the parameter dataset comprises adding weight changes to the parameter dataset.


Response to Amendment
	The present claim amendments overcome the previous claim rejections.

EXAMINER’S COMMENTS
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 7/22/21 with respect to claim 21 are persuasive.  The subject matter included in claim 21 on 7/22/21 has been incorporated into the other independent claims.  As such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production 

Allowable Subject Matter
Claims 1-7 and 21, 23-30, 32, and 33 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        
MICHAEL R. VAUGHAN
Primary Examiner
Art Unit 2431